72 So. 3d 237 (2011)
Rocky S. QUINN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-2893.
District Court of Appeal of Florida, First District.
October 6, 2011.
Rocky S. Quinn, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Rocky S. Quinn is hereby afforded a belated appeal from the order of the Circuit Court for Gulf County denying postconviction relief in case number 05-0043-CF. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(6)(D).
THOMAS, WETHERELL, and SWANSON, JJ., concur.